108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bobby Lee MALADY, Appellant,v.UNITED STATES of America, Appellee.
No. 96-2165.
United States Court of Appeals, Eighth Circuit.
Submitted March 7, 1997.Filed March 19, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Bobby Lee Malady appeals the district court's order denying Malady's 28 U.S.C. § 2255 motion.  Malady contends his counsel provided ineffective assistance at sentencing by failing to argue Malady did not have three predicate convictions for an enhanced sentence under 18 U.S.C. § 924(e).  We disagree.  Having reviewed the record, we conclude Malady was properly sentenced under section 924(e) based on his 1974 drug-sale conviction and his two 1978 robbery convictions.  Malady did not show Missouri restored his civil rights within the meaning of 18 U.S.C. § 921(a)(20) when it commuted his drug-sale sentence, and he concedes his robbery convictions could be used for section 924(e) sentencing.  Having failed to show he was prejudiced by his counsel's failure to object to sentencing under section 924(e), Malady is not entitled to relief on the basis of ineffective assistance of counsel.  See Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).  We affirm the district court.